DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment has been received on 10/27/2021. Claims 1-11 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims recite a language that makes the claims indefinite. Claims recite:
Claim 1: “…if the class label at the first level is Early or the equivalent the classification algorithm proceeds to a second level and uses a subset of the reference set in the form of patients identified with the class label Early or the equivalent further stratified into Earlier and Later class labels (or the equivalent), and the classification algorithm at the second level identifies patients as likely to be platinum-refractory or platinum-resistant in treatment of the ovarian cancer with platinum-based chemotherapy.”,
Claim 7: “a first stage classifier for stratifying the test mass spectral data into either an Early or Late group; a second stage classifier for further stratifying the Early group of the first stage classifier into Early and Late groups (or Earlier and Later groups, or the equivalent), the second stage implemented if the first stage classifier classifies the test mass spectral data into the Early group and the Early class label produced by the second stage classifier is associated with an exceptionally poor prognosis; a third stage classifier for further stratifying the Late group of the first stage classifier into Early and Late groups (or Earlier and Later groups, or the equivalent), the third stage classifier implemented if the first stage classifier classifies the test mass spectral data into the Late group, wherein a Late class label (or the equivalent) produced by the third stage classifier is associated with an exceptionally good prognosis.”,
Both claims 1 and 7 recite the language of “or equivalent”, and it’s unclear what these equivalent options are. Also, it’s unclear if the terms “early and earlier” and “late and later” mean any difference in classifying the levels. 
Claim 11 recites: “(b) performing a classifier development process (such as for example the process of Figure 5)”.
The claim is indefinite, since it’s not reciting the whole process (the classifier development process), and also the approximation “such as” provides indefinite expression (see MPEP 2173.02).
	Claims 2-6 and 8-10 inherit the deficiencies of claims 1 and 7 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a classifier (system) which is within the four statutory categories (i.e. machine).  Claim 11 is drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim 11 recites “dividing the development set of samples into different clinical subgroups, performing a classifier development process for each of the different clinical subgroups 1 … N, thereby generating different classifiers C1…CN; and defining a final classification process whereby a patient sample is classified by the classifiers C1 . .. CN. These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The claim limitations describe steps that can be done by a user following certain rules and guidelines and define a classification for a patient’s sample using tables/flowcharts. 
Claims 1 and 7 recite classification procedure (algorithm) to classify test mass spectral data, such as “implementing a classification algorithm comparing mass spectral data of a sample to be tested with the reference set and generating a class label for the sample to be tested” in claim 1 and “first/second/third classifier for stratifying mass spectral data” in claim 7. These limitations correspond to mathematical concepts (calculations) using a programmed computer and if a claim limitation, under its broadest reasonable interpretation, covers mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an 
Claims 2-6 and 8-10 are ultimately dependent from Claims 1, 7 and include all the limitations of Claims 1 and 7. Therefore, claims 2-6 and 8-10 recite the same abstract idea. Claims 2-6 and 8-10 describe further limitations regarding the basis for classification of mass spectral data. These are all just further describing the abstract idea recited in claims 1 and 7, without adding significantly more.  
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a programmed computer implementing a classification algorithm” and “a machine-readable memory storing a reference set of class-labeled mass spectral data”. The computer and memory in the claims are recited at a high-level generality (i.e., as a generic processor performing a generic computer function of classifying information based on a reference set) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The current specification describes the “computer” as a general purpose computer: “The mass spectrometry data is supplied to general purpose computer 42 (Figure 2) equipped with software (known) for analyzing and displaying the spectra. One such spectrum5 is shown in Figure 2 at 40, which consists of a plot of intensity (I) as a function of mass/charge ratio (m/z) as is conventional in the art. Spectrum 40 (or a multitude of spectra) are obtained from each sample and supplied to the computer 42.” on page 11, lines 3-7. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a programmed computer to perform classification steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-11 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626